Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-13 are objected to because of the following informalities: claim 12 is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. Pub. No. US 2019/0206337 A1 [Jung] in view of Matsuda et al. Pub. No. US 2019/0379860 A1 [Matsuda].


1.  Jung discloses a method, by a computing system [Fig. 3 where a display driver is a computing system], comprising: accessing an image to be displayed by a display [310]; determining one or more first characteristics associated with a content of the image [¶ 111], determining a first display persistence time period for the display to display the image based on the one or more first characteristics associated with the content of the image [¶ 115 calculates the width (A) of the emissive section in the first flickering period and the width (B) of the emissive section in the second flickering period to satisfy conditions]; and configuring the display to display the image using the first display persistence time period [¶ 116].  Jung is silent on wherein the one or more first characteristics comprise a contrast level of the content of the image with respect to a background of the image.  However Matsuda teaches determining a contrast level of the content of an image with respect to a background of the image [Fig. 8B].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with Matsuda as required by this claim, since such a modification improves the image quality. 
8.  Jung in view of Matsuda teaches wherein the first display persistence time period for the image comprises an absolute time period value or a display duty cycle in percentage [Jung ¶¶ 85-86 where the axis of abscissa is time].
19.  Jung discloses one or more computer-readable non-transitory storage media embodying software that is operable when executed [¶ 7] to: access an image to be displayed by a display [Fig. 3, 310]; determine one or more first characteristics associated with a content of the image [¶ 111], determine a first display persistence time period for the display to display the image based on the one or more first characteristics associated with the content of the image [¶ 115]; and configure the display to display the image using the first display persistence time period [¶ 116].  Jung is silent on wherein the one or more first characteristics comprise a contrast level of the content of the image with respect to a background of the image.  However Matsuda teaches determining a contrast level of the content of an image with respect to a background of the image [Fig. 8B].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with Matsuda as required by this claim, since such a modification improves the image quality.
20.  Jung discloses a system [¶ 3] comprising: one or more processors [Fig. 3 where a display driver is a computing system with one or more processors]; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system [¶ 7] to: access an image to be displayed by a display [Fig. 3, 310]; determine one or more first characteristics associated with a content of the image [¶ 111], determine a first display persistence time period for the display to display the image based on the one or more first characteristics associated with the content of the image [¶ 115]; and configure the display to display the image using the first display persistence time period [¶ 116].
Jung is silent on wherein the one or more first characteristics comprise a contrast level of the content of the image with respect to a background of the image.  However Matsuda teaches determining a contrast level of the content of an image with respect to a background of the image [Fig. 8B].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with Matsuda as required by this claim, since such a modification improves the image quality.
Allowable Subject Matter
Claim 2-7, 9-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/Primary Examiner, Art Unit 2694